—In an action for divorce and ancillary relief, the plaintiff appeals from (1) an order of the Supreme Court, Queens County (Friedmann, J.), dated July 14, *5941993, which denied his motion to vacate an order of the same court, dated May 18, 1993, granting the defendant’s motion for a money judgment, (2) an order of the same court, dated September 8, 1993, which denied his motion to vacate an order of the same court, dated November 23, 1992, granting the defendant’s motion, inter alia, for pendente lite child support, and (3) an order of the same court, dated September 15, 1993, which denied his motion to stay enforcement of the orders dated May 18, 1993, and November 23, 1992, and to recuse itself from taking part in future proceedings.
Ordered that the orders are affirmed, with one bill of costs to the respondent.
We disagree with the plaintiffs contention that the Supreme Court violated CPLR 4312 (2) and/or (3). Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.